CrowdGather, Inc. 20300 Ventura Blvd., Suite 330 Woodland Hills, California 91364 May 5, 2011 Via Edgar Transmission Securities and Exchange Commission Division of Corporation Finance Washington, DC 20549 Attn: Jan Woo Re: CrowdGather, Inc. Registration Statement on Form S-1 Filed March 30, 2011 File No. 333-173165 Dear Ms. Woo: CrowdGather, Inc.(“Company”) respectfully requests that the Securities and Exchange Commission (“Commission”) grant effectiveness as of 5:00 P.M., Eastern Time, May 9, 2011, or as soon as practicable thereafter, to its Registration Statement on Form S-1 filed with the Commission on March 30, 2011, and the subsequent amendment No. 1 filed on May 5, 2011. The Company hereby acknowledges that: · should the Commission or the staff, acting pursuant to delegated authority, declare the filingeffective, it does not foreclose the Commission from taking any action with respect to the filing; · the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filingeffective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and · the Company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. CrowdGather, Inc. By: /s/Sanjay Sabnani Sanjay Sabnani Its:
